Citation Nr: 1014291	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  06-09 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Entitlement to service connection for tinnitus. 

2.	Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1970 to December 
1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The Board notes that the original claim for benefits filed by 
the Veteran also included the issue of service connection for 
hearing loss.  This issue was not included in the Notice of 
Disagreement filed in May 2005; therefore it is not subject 
to this appellate decision. 


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The evidence is in relative equipoise as to whether 
tinnitus was incurred in service or related to service, 
including acoustic trauma in service.  

3.	The competent medical evidence shows that a low back 
disability was related to an incident in service.  


CONCLUSIONS OF LAW

1.	Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1154 (West 2002); 38 C.F.R. § 3.303 (2009).

2.	A back disability was incurred in service.  38 U.S.C.A. 
§§ 1110, 1154 (West 2002); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In this case, the Board is granting in full the benefit 
sought on appeal regarding his tinnitus and low back 
disability.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to 
notify or the duty to assist, such error was harmless and 
will not be further discussed.  

Here, the Veteran seeks service connection for tinnitus and a 
low back disability.  Service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  This may be shown by affirmative 
evidence showing inception or aggravation during service or 
through statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as arthritis manifests to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2009).  If the evidence for and against a claim 
is in equipoise, the claim will be granted.  A claim will be 
denied only if the preponderance of the evidence is against 
the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990). 

Here, the Veteran asserts that he engaged in combat.  A 
combat veteran's assertions of an event during combat are to 
be presumed if consistent with the time, place and 
circumstances of such service.  38 U.S.C.A. § 1154(b); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  However, 38 
U.S.C.A. § 1154(b) can be used only to provide a factual 
basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A veteran must still 
establish his claim by competent medical evidence tending to 
show a current disability and a nexus between that disability 
and those service events.  See Gregory v. Brown, 8 Vet. App. 
563, 567 (1996).  

In this case, the DD Form 214 show that the Veteran served in 
Vietnam from November 1970 to November 1971.  He received the 
National Defense Service Medal, the Vietnam Campaign Medal 
with 60 Device, and the Vietnam Service Medal with one Bronze 
Service Star.  Additionally, records also show that the 
Veteran received the Army Commendation Medal for Heroism for 
his service in Vietnam in January 1971.  The reason for the 
award shows that it was for heroism in connection with 
military operations against a hostile enemy force in Vietnam.  
It described that the Veteran's actions courageously exposed 
himself to the dangers inherent in the combat environment as 
he directed his efforts toward neutralizing the enemy threat.  
Another record shows that an Army Commendation Medal was 
awarded for meritorious achievement in connection with ground 
operations against a hostile enemy force in the Republic of 
Vietnam.  Another record shows that the Veteran received the 
Army Commendation Medal with "V" Device (Second Oak Leaf 
Cluster) for heroism in connection with military operations 
against a hostile force in the Republic of Vietnam.  The 
award record shows that the Veteran was involved in a routine 
supply mission when the helicopter involved was hit by 
intense enemy fire causing it to crash and burst into flames.  
The Veteran immediately located the enemy emplacement and 
with the aid of his platoon leader called in accurate 
artillery fire and an air strike on the aggressor's position.  
He also directed the evacuation helicopter to a safe landing 
zone and the wounded were quickly evacuated to safety.  

The Board finds that the records describing the reasons for 
the medals and decorations are sufficient to show that the 
veteran engaged in combat with the enemy.  Since the Veteran 
engaged in combat activity in service, the presumptions 
afforded to combat Veterans are applicable to his claim.  

Tinnitus

In this case, the Veteran has a current diagnosis of 
tinnitus.  The VA Audiological Examination in February 2005 
shows that there was bilateral tinnitus that was constant.  

Additionally, the Board has considered the Veteran's 
description of noise exposure in service.  The Board finds 
that the Veteran's claimed in-service noise exposure is 
consistent with his combat duty and, moreover, he has 
competently and credibly testified as to such acoustic 
trauma.  See 38 C.F.R. § 3.159(a)(2); Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994).  He contends that he was 
exposed to excessive noise during his military service while 
serving in Vietnam.  Specifically, he asserted that he was 
exposed to artillery blasts, hand grenades and rockets during 
combat service in Vietnam.  The Board notes that this 
exposure is consistent with his in-service experiences 
detailed in the descriptions set forth in the award 
memorandums for the Army Commendation Medals.  Therefore, 
despite the fact that the service records are void of 
documentation of complaints or treatment for tinnitus after 
his combat experiences in Vietnam, the Veteran is competent 
to describe the nature and extent of his in-service noise 
exposure.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.159(a)(2); Washington, supra; Layno, supra.  Thus, the 
Veteran's account of combat noise exposure is sufficient 
evidence of acoustic trauma during service and acoustic 
trauma in service is therefore presumed.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2009); Collette v. 
Brown, 82 F.3d 389 (1996).  The Board also notes that there 
is no clear and convincing evidence to the contrary to rebut 
the presumption.

The Veteran contends that his current tinnitus is related to 
acoustic trauma in service.  Review of the Veteran's service 
treatment records reveals that his entry into service 
examination was conducted in February 1970; the Veteran did 
not report ear trouble or tinnitus.  Further, tinnitus was 
not noted in the examination.  In October 1971, the Veteran 
received treatment for an ear infection in his right ear.  In 
December 1971, the Veteran did not report tinnitus.  An 
examination was conducted in December 1971 and the ears were 
clinically evaluated as normal and no tinnitus was noted.  

In the VA Compensation Examination in February 2005, the 
examiner reviewed the claims file, including the service 
treatment records.  The examiner noted the Veteran's noise 
exposure in service as a rifleman.  The examiner noted that 
the Veteran reported frequent tinnitus following artillery 
fire in Vietnam while performing guard duty on the perimeter 
of an artillery base.  The Veteran reported the firing of 8-
inch howitzers that caused frequent tinnitus and brief 
headaches.  He also reported noise exposure from detonations, 
small arms fire, and rocket and grenade explosions.  The 
examiner considered the Veteran's civilian work history and 
recreational noise exposure with hearing protection.  The 
examiner opined that bilateral tinnitus was not due to or 
aggravated by noise exposure in service.  The examiner 
reasoned that there were no complaints of hearing loss or ear 
trouble at the time of separation from service.  He also did 
not have his hearing tested after service until 2004.  The 
examiner also noted that there was no evidence of treatment 
for a head injury or acoustic trauma in service.  

The Board notes that the Veteran has repeatedly asserted that 
his tinnitus is related to his period of active service and 
has reported that he had tinnitus since service. While the 
Veteran is considered competent to report his tinnitus, his 
opinion regarding the cause of his tinnitus is afforded no 
probative value because, as a lay person, he lacks the 
requisite medical expertise to determine the severity of 
hearing loss or render a competent medical opinion regarding 
its cause.  Grottveit v. Brown, 5 Vet. App. 91 (1993).

Furthermore, the Board finds that the VA examination is 
adequate.  It is based upon consideration of the Veteran's 
prior medical history and examinations, and also describes 
the disability, in sufficient detail so that the Board's 
evaluation of the disability will be a fully informed one.  
See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The 
examiner also provided a rationale for his conclusion.  As 
such, the Board finds the VA examination probative.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion).  

While the Board recognizes that service treatment records are 
absent of any references to tinnitus, the first documentation 
of tinnitus was noted many years after discharge, and the VA 
examiner concluded that it was not at least as likely as not 
that tinnitus was related to service, the Veteran has 
reported that he has experienced tinnitus since service and 
the Veteran is considered competent to report the observable 
manifestations of his claimed disorder of tinnitus.  See 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing 
in the ears is capable of lay observation").  Moreover, the 
Board finds the Veteran's report of having experienced a 
continuity of tinnitus symptomatology since service to be 
credible as there is no contradictory evidence in the record.  
The Board affords the Veteran's statements with respect to 
continuity of symptomatology since service significant 
probative value.

Based on the foregoing, the Board finds that the evidence is 
an approximate balance of positive and negative evidence as 
to the material issue of whether the Veteran's current 
tinnitus is related to his period of active service.  The 
Veteran reported tinnitus since service and there is no 
evidence to the contrary until the VA opinion was issued in 
February 2005.  Therefore, the evidence is in relative 
equipoise, and does not preponderate against the Veteran.  
The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  Thus, the Board resolves any reasonable 
doubt in favor of the Veteran and finds that service 
connection for tinnitus, which the Veteran has credibly and 
competently reported had its onset in service and has 
continued since that time, is warranted.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).



Back Disability 

In this case, the Veteran has a current diagnosis of a low 
back disability.  A letter from a chiropractor dated in 
August 2004 shows that the Veteran has chronic open facet 
syndrome of L3-L4.  

Additionally, there was an incident in service that is 
related to the current disability.  As described above in the 
Army Commendation Medal descriptions of service, the Veteran 
was involved in a helicopter incident in service.  The Board 
has reviewed the statements of the Veteran and finds that his 
description of his in-service experiences is consisted with 
the time, place and circumstances of his combat service.  As 
such, the factual basis of the Veteran's in-service incident 
is presumed.  

Additionally, the private medical records submitted by the 
Veteran show that the claimed disability is etiologically 
linked to the incident in service.  A letter dated in August 
2004 shows that the Veteran had been under chiropractic care 
since 1987.  The chiropractor, Dr. G.C., reviewed the 
treatment records and x-rays.  The chiropractor diagnosed the 
Veteran with chronic open facet syndrome of L3-L4 and opined 
that it was more likely a result of the traumas sustained in 
service and described in the Veteran's written statement.  
The Board has reviewed the aforementioned statement, which 
referred to an incident in service regarding a drop off from 
a helicopter.  

Another letter dated in April 2006 from Dr. B.R., D.C. shows 
that the Veteran was treated with chiropractic spinal 
manipulations since December 2004.  The chiropractor reviewed 
the treatment records and in his opinion the current 
condition and back pain was likely to have resulted from 
trauma sustained during service as described by a written 
statement from the Veteran and verbal description of the 
incident during the initial examination.  The Board has 
reviewed the aforementioned statement, which referred to the 
incident in service regarding a drop off from a helicopter.  

Based on the foregoing, the Board finds that service 
connection for chronic open facet syndrome of L3-L4 is 
warranted.  There is medical evidence of current disability 
as the chiropractor's letter shows that there is chronic open 
facet syndrome.  There is evidence of an in-service incident 
during a combat situation based on the Veteran's statements 
that is presumed an accurate factual basis of the in-service 
occurrence.  There is also evidence of a nexus between the 
incident in service as depicted in the letters from the 
chiropractors.  There is no competent medical evidence to 
contradict the chiropractors' opinions and there is no 
evidence showing an intervening cause for the back 
disability.  As such, the Board finds that the evidence of 
record does not preponderate against the Veteran's claim for 
service connection.  


ORDER

Service connection for tinnitus is granted.  

Service connection for residuals of a back injury is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


